                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JOHN DOMANTAY,                                    Case No. 18-cv-03726-SK
                                   7                    Plaintiff,
                                                                                           ORDER DISMISSING CASE
                                   8              v.

                                   9     UNITED STATES DEPARTMENT OF                       Regarding Docket No. 23
                                         VETERANS AFFAIRS,
                                  10
                                                        Defendant.
                                  11

                                  12          On December 10, 2018, this Court granted the motion to dismiss filed on behalf of the
Northern District of California
 United States District Court




                                  13   United States Department of Veterans Affairs. (Dkt. 23.) The Court gave Plaintiff John

                                  14   Domantay until January 14, 2019 to file an amended complaint. However, that day has since

                                  15   passed without any filing. Therefore, the Court dismisses this case with prejudice. The clerk is

                                  16   directed to close the matter.

                                  17          IT IS SO ORDERED.

                                  18   Dated: January 18, 2019

                                  19                                                   ______________________________________
                                                                                       SALLIE KIM
                                  20                                                   United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
